FILED
                           NOT FOR PUBLICATION
                                                                           DEC 08 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


IFREEDOM DIRECT CORPORATION, a                   No.   16-55877
Utah corporation,
                                                 D.C. No.
              Plaintiff-Appellant,               8:16-cv-00470-JLS-KES

 v.
                                                 MEMORANDUM*
PETER MCCORMICK, an individual;
VETERANS FIRST REAL ESTATE
AND MORTGAGE COMPANY, a
California corporation,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                          Submitted December 5, 2016**
                              Pasadena, California

Before: PREGERSON, D.W. NELSON, and OWENS, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      iFreedom Direct Corporation (iFreedom) appeals the district court’s order

denying its motion for a preliminary injunction. The district court denied the

preliminary injunction because iFreedom failed to show a likelihood of irreparable

harm. We have jurisdiction under 28 U.S.C. § 1292(a)(1). Reviewing for abuse of

discretion, we affirm. Herb Reed Enters., LLC v. Florida Entm’t Mgmt., Inc., 736

F.3d 1239, 1247 (9th Cir. 2013).

      The district court found that iFreedom’s ten-month delay in seeking a

preliminary injunction undermined its claim of irreparable harm. This finding was

not “illogical, implausible, or without support in inferences that may be drawn

from the facts in the record.” Id. (quoting United States v. Hinkson, 585 F.3d

1247, 1263 (9th Cir. 2009) (en banc)). One could infer from the record that

iFreedom was likely to enter the California market around the time it sent Peter

McCormick the cease and desist letter that complained that his use was “likely to

lead to confusion among consumers and the public” and also alleged “violation[s]

of state and federal . . . trademark law.”

      Moreover, the district court did not abuse its discretion when it concluded

that the evidence iFreedom submitted to show a likelihood of irreparable

harm—primarily the declaration of a mortgage industry expert—was too




                                             2
speculative. The expert’s declaration failed to show that harm is likely to occur or

that traditional remedies, like monetary damages, are inadequate. Id. at 1250.

      AFFIRMED.




                                          3